Citation Nr: 0509453	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  99-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for neuropsychological 
symptoms, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for neurological 
symptoms, to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
July 1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
which denied service connection for cardiovascular problems, 
fatigue, gastrointestinal problems, headaches, joint and 
muscle pain, neurological symptoms, neuropsychological 
symptoms to include sleep disturbance, and a skin disorder, 
each claimed as a manifestation of an undiagnosed illness.  
The RO also denied the veteran's request to reopen a claim of 
service connection for a back disorder.  Additionally, the RO 
denied compensable ratings for right and left knee 
retropatellar pain syndrome.

In a September 2002 rating decision, the RO granted increased 
ratings for retropatellar pain syndrome of the right and left 
knees, with each knee rated as 10 percent disabling, 
effective from April 30, 1997.  By that same rating action, 
the RO granted a temporary total (100 percent) disability 
rating for retropatellar pain syndrome of the left knee, 
based on a period of convalescence from January 11, 1999, 
through March 31, 1999, and restored the 10 percent rating 
for this disability effective from April 1, 1999.  38 C.F.R. 
§ 4.30 (2004).

In December 2003, the Board entered a decision that denied 
the claims of service connection for cardiovascular problems, 
fatigue, gastrointestinal problems, headaches, joint and 
muscle pain, and a skin disorder, each claimed as a 
manifestation of an undiagnosed illness; and denied the 
claims for increased ratings in excess of 10 percent for 
retropatellar pain syndrome of the right and left knees.  In 
addition, the Board remanded for further development the 
issues of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection for a low back disorder; and service connection 
for neurological symptoms and neuropsychological symptoms to 
include sleep disturbance, each claimed as a manifestation of 
an undiagnosed illness.  The development having been 
completed, the issues are as listed on the cover page.

Finally, the Board observes that, in August 1992, the RO 
entered a rating that denied service connection for a low 
back disorder.  The veteran did not appeal this adverse 
determination.  As a result, the August 1992 rating decision 
is final.  Thus, new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. § 5108, 7105.  In a September 
2002 supplemental statement of the case, the RO considered de 
novo the claim for service connection for a low back disorder 
and denied that claim on the merits.  Notwithstanding the 
RO's action in September 2002, the Board is still required to 
determine whether the veteran has submitted new and material 
evidence that is sufficient to reopen the finally decided 
claim of service connection for a low back disorder.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board has recharacterized the issue concerning the low back 
disorder as listed on the cover page.

The issue of entitlement to service connection for 
neuropsychological symptoms is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sleep disturbance is associated with a 
diagnosed behavioral sleep disorder with poor sleep hygiene 
and chronic sleep deprivation; this condition is not related 
to service or any incident thereof.

2.  The veteran's neurological symptoms, to include neck pain 
and numbness of the left arm, are attributable to a known 
clinical diagnosis of spondylosis and degenerative joint 
disease of the cervical spine; there is no medical evidence 
linking this condition to service.

3.  The veteran's neurological symptoms, to include lower 
lumbosacral radiculopathy with mild weakness and sensory 
changes, are attributable to a known clinical diagnosis of 
minimal degenerative disc disease of the lumbar spine; there 
is no medical evidence linking this condition to service.

4.  In an August 1992 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability; in a letter dated that same month, the RO 
notified the veteran of its decision and his appellate 
rights; the veteran did not appeal this determination and the 
decision became final.

5.  Evidence added to the record since the August 1992 rating 
decision denying the veteran's claim of entitlement to 
service connection for a low back disability is so 
significant that it must be considered in order to fairly 
decide the merits of the case. 

6.  A low back disability, to include degenerative disc 
disease of the lumbar spine, did not have its onset during 
service or within one year of service.


CONCLUSIONS OF LAW

1.  Behavioral sleep disorder with poor sleep hygiene and 
chronic sleep deprivation was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  Spondylosis and degenerative joint disease of the 
cervical spine was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

4.  Evidence added to the record since the August 1992 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001); 38 C.F.R. § 20.1103 (200). 

5.  A low back disability, to include degenerative disc 
disease of the lumbar spine, was not incurred in or 
aggravated by service, and such a condition may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

With respect to the veteran's attempt to reopen the finally 
decided claim of service connection for a low back disorder, 
the VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a finally decided 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in letters dated in January 2002 and April 
2004, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claims for service 
connection, and for reopening a finally decided claim, as 
well as the types of evidence VA would assist him in 
obtaining.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions.  
Moreover, the RO specifically requested that the veteran send 
any medical reports that he may have.  

In addition, the veteran and his representative were provided 
with a copy of the appealed May 1998 rating decision, an 
April 1999 statement of the case, and supplement statements 
of the case dated in September 2002 and October 2004.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

In a July 1997 letter, the veteran was informed of the type 
of evidence he needed to submit to support his claims of 
service connection based on service in the Persian Gulf.  He 
was informed that he needed to submit medical evidence 
pertaining to his claimed disabilities from his time in 
service and medical evidence after service in the Persian 
Gulf.  He was also informed of the type of nonmedical 
evidence he could submit.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service records, post-service medical records, including VA 
and private examinations, documents related to his award of 
benefits from the Social Security Administration, and 
assertions made by the veteran and his representative in 
support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Claims for service connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If arthritis is manifested to a 
degree of 10 percent within one year after separation from 
service, this disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In addition, service connection may be granted to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic multi-
symptom illness include, but are not limited to: (1) fatigue, 
(2) signs or symptoms involving the skin, (3) headaches, (4) 
muscle pain, (5) joint pain, (6) neurologic signs or 
symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper or 
lower), (9) sleep disturbance, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. § 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2004).

Compensation shall not be paid, however, if: (1) there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Sleep disturbance

With respect to the veteran's claim of service connection for 
sleep disturbance, the service medical records are negative 
for any complaints of or a diagnosis related to a sleep 
condition.  Upon separation examination conducted in March 
1992, the veteran indicated a history of frequent trouble 
sleeping, depression, excessive worry and periods of 
unconsciousness.  The neurological and psychiatric 
evaluations, however, were normal; and an October 1996 
service reserve discharge examination report was negative for 
any pertinent complaints.

During a July 1997 VA general examination, the veteran 
complained of difficulty sleeping at night.  He did not know 
whether it was related to stress, including financial 
worries.  He complained of feeling fatigued frequently and 
not having any energy to do things.  Upon examination, the 
veteran's cranial nerves II to XII were found to be intact, 
and he was alert and oriented three times.  His speech, 
comprehension, and behavior were all within normal limits.  A 
definitive diagnosis related to a sleep disorder was not 
entered.  

During a VA psychiatric examination conducted in July 1997, 
the veteran described poor sleep.  Following a mental status 
evaluation, no diagnosis of a sleep disorder was entered.  
When VA examined the veteran again in April 1998, no 
complaints of any sleep problems were indicated.

In December 2000 and May 2001, the veteran was seen at the VA 
Medical Center for PTSD research and treatment and was noted 
to have sleep phase disorder (sleeps during the day, but not 
at night - total time 6 to 8 hours) as part of other 
psychological complaints.  He was advised to work on sleep 
hygiene.  The veteran was assessed with social issues and 
some depression.  In an August 2001 VA treatment report, the 
physician noted that the veteran appeared fatigued and yawned 
frequently.  The veteran stated that he did not sleep the 
night before and said that that was normal for him.  He noted 
that he had been referred to a sleep clinic, but that he 
became frustrated with all that was required (keeping a sleep 
log, cutting out caffeine, etc). and quit.

In January 2002, the veteran was referred for a VA 
psychiatric examination.  The veteran described himself as a 
light sleeper with chronic insomnia problems.  He reported 
difficulty sleeping for the past three years.  He was 
diagnosed with depressive disorder with mild social phobia.  

A general VA examination, also conducted in January 2002, 
revealed that the veteran complained of fatigue and 
difficulty sleeping.  He reported that he would go 2 to 3 
days without going to bed.  He described his fatigue as 
involving no energy to do anything.  The examiner's 
diagnostic impression was that the veteran suffered from a 
behavioral sleep disorder with poor sleep hygiene and chronic 
sleep deprivation.  The examiner found that the condition was 
secondary to a known clinical diagnosis, namely a behavioral 
choice on the veteran's part to engage in poor sleep hygiene.  
The examiner stated that the etiology for the veteran's 
disability was the veteran's own behavioral style.  The 
examiner reported that it was not likely related to military 
service.  

Based on the foregoing, as the medical evidence shows that 
the veteran's sleep disturbance is associated with his 
behavior and not due to an undiagnosed illness, the veteran's 
claim of service connection based on service in the Persian 
Gulf fails.  Additionally, the veteran's sleep disturbance 
has not been associated with a chronic disorder, which was 
incurred during the veteran's military service.  In this 
regard, the Board notes that the VA examiner, in January 
2002, stated that it was not likely that the veteran's sleep 
condition was related to the veteran's military service.

The Board observes the veteran's assertion that he has a 
disability manifested by sleep disturbance due to service in 
the Persian Gulf.  Such assertion, however, cannot be 
considered competent medical evidence.  As a lay person, he 
is not competent to offer opinions regarding medical 
diagnosis and causation.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); Bostain v. West, 11 Vet. App. 124 (1998).  In the 
absence of competent medical evidence of a disability 
manifested by sleep disturbance which is due to service, 
including his service in the Persian Gulf, the claim of 
service connection is not sustainable on a direct basis or 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  The Board therefore concludes that the preponderance 
of the evidence is against the claim; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Neurological symptoms.

With respect to the veteran's claim of service connection for 
neurological symptoms, the service medical records are 
negative for any complaints of or a diagnosis related to such 
a condition.  And the veteran's separation examination in May 
1992 reported no neurological symptoms or complaints and 
neurological  evaluation was normal.  

After service, the veteran was afforded several VA 
examinations in connection with his various claims.  In 
August 1997, the veteran underwent a neurological 
examination.  In this examination, the veteran's claimed back 
disorder was evaluated and found to stem primarily from a 
November 1994 work-related accident.  In connection with the 
examination of his back, the veteran stated that he has gone 
numb in the left leg from the hip down and that his right leg 
was weaker than it used to be.  The veteran stated that he 
sought treatment from a neurologist and a neurosurgeon and 
was told that he may need surgery at a later time.  X-rays of 
the cervical spine revealed no definitive abnormality but 
with loss of physiologic lordosis.  X-rays of the lumbar 
spine were within normal limits.  After examination, the 
veteran was diagnosed with lumbosacral strain without any 
neurological defects.  

In April 1998, the veteran was again afforded a VA 
examination in connection with his claims.  He described low 
back pain with radiation of pain into his left leg.  Upon 
neurological examination, the veteran displayed essentially 
normal strength with no atrophy, but did exhibit clonus and 
spasm in the left leg when he put forth effort.  After 
examination, the examiner stated that he saw evidence in the 
veteran of mid to lower cervical as well as lower lumbosacral 
radiculopathy.  

In December 1999 and July 2000 VA examinations, the veteran 
again complained of back pain.  After examination, the 
veteran was diagnosed with lower lumbosacral radiculopathy 
with mild weakness and sensory changes.

Finally, in January 2002, the veteran was afforded a VA 
examination in connection with his claims.  The examiner 
stated that the veteran's claims file was extensively 
reviewed as part of the examination process.  During this 
examination, the veteran complained of neck pain and numbness 
in the left arm.  He also complained of chronic low back pain 
with radiculopathy.  X-rays of the cervical spine taken in 
connection with the examination revealed loss of lordosis and 
a minimal degree of kyphosis at C4-5, with possible loss of 
alignment between the facets of C5 and C6.  An MRI of the 
cervical spine taken several months prior to the examination 
showed mild multi-level cervical spondylosis without cord 
compression and with mild neuroforaminal stenosis.  A 
lumbosacral x-ray taken in connection with the examination 
was normal.  Previous x-rays and MRIs of the lumbar spine 
revealed mild narrowing at L4-5, mild left paracentral focal 
protrusion at L5-S1, and degenerative disc changes at L4-5 
and L5-S1.  After thoroughly reviewing the veteran's medical 
history and examining the veteran, the examiner found that 
"the veteran has evidence for spondylosis and degenerative 
joint disease of the cervical spine and minimal degenerative 
disc disease of the lumbar spine.  There is no current 
evidence of radiculopathy in either the cervical or lumbar 
spine."  The examiner then went on to find that "[t]here 
are clinically objective indications of the claimed symptoms, 
and the symptoms are attributable to a known clinical 
diagnosis" as noted above.  The examiner then addresses 
whether the veteran's diagnosed cervical and lumbar spine 
conditions were related to service.  "The etiology of the 
cervical and lumbar disease is at least as likely as not the 
veteran's industrial accident in November 1994.  It is not 
likely secondary to military service."

The Board observes that in this case the veteran's 
neurological symptoms have been attributed to known clinical 
diagnoses, namely the veteran's diagnosed cervical and lumbar 
spine conditions.  In this respect, the veteran's neck and 
left arm complaints have been attributable to spondylosis and 
degenerative joint disease of the cervical spine.  In 
addition, the numbness and weakness in the veteran's left and 
right legs has been attributed to the veteran's degenerative 
disc disease of the lumbar spine.  Presumptive service 
connection due to service in the Persian Gulf is therefore 
not warranted for neurological symptoms as such symptoms have 
been attributed to known diagnoses.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for the veteran's cervical spine 
condition.  The veteran's service medical records are 
negative for such condition.  And there is no post-service 
medical evidence that links this condition to service or to a 
period of active or inactive duty for training.  Finally, the 
VA physician who conducted the January 2002 examination 
specifically found that it was at least as likely as not that 
the veteran's cervical spine disorder was related to a post-
service industrial accident.  Consequently, service 
connection on a direct basis for a cervical spine disorder is 
not warranted.

C.  Low back disability.

1.  New and material evidence

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO in April 
1997.    

In an August 1992 rating action, the RO denied entitlement to 
service connection for a back condition on the basis that the 
veteran did not have an ongoing back disability.  The veteran 
was notified of the decision that same month.  The veteran 
did not appeal and the decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his claim in 
April 1997, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1997).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the April 
1992 rating decision includes multiple VA examinations, VA 
and private medical records, records in connection with the 
veteran's disability award from the Social Security 
Administration, and statements and written argument submitted 
by or on behalf of the veteran.

Of particular significance are the VA examination reports and 
Social Security Administration records indicating that the 
veteran suffers from a back condition, including mild 
degenerative disc disease of the lumbar spine.  This evidence 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is also neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection for this condition 
is reopened.

The Board recognizes that the veteran's claim was decided by 
the RO on a de novo basis, a different approach from that 
used by the Board.  However, given that the RO denied the 
veteran's claim under that basis of adjudication, and in 
light of the Board's decision to reopen the veteran's claim 
on the basis of submission of new and material evidence, the 
Board determines that the veteran will not be prejudiced by 
its decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

2.  Service connection for a low back disorder.

In this case, it is clear that the veteran has been diagnosed 
with a low back condition, specifically degenerative disc 
disease of the lumbar spine.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's condition had its onset during service 
or within one year of service.  

The service medical records in this case show that the 
veteran was seen for complaints of low back pain in June 1991 
and November 1991.  Diagnoses included back strain.  The 
service records show no further treatment for any complaints 
of back pain and, although the veteran reported recurrent 
back pain in a May 1992 Statement of Medical History, the 
veteran's separation examination is negative for any back 
disability.  In addition, there is no evidence of complaints 
of or treatment for a back disability or arthritis related to 
the veteran's back within one year of service.  

In February 1996, the veteran was seen for private neurology 
consultation.  During this examination, the veteran stated 
that he was injured in November 1994.  At that time, he was 
pushing a heavy cart when something went out of balance.  As 
he attempted to adjust his strength to keep the load going, 
he had a sudden onset of pain between the shoulder blades.  
Since that time, he has had pain extending from the base of 
the skull to the tailbone, but primarily in the spine.  An 
MRI of the spine taken at the time of the accident revealed 
degenerative disc changes at L4-L5 and L5-S1 with a small 
focal right paracentral disc protrusion of L4-L5 and small 
focal left paracentral disc protrusion at L5-S1.  X-rays of 
the lumbar spine taken in connection with the consultation 
revealed scoliosis suggestive of organic or physiological 
factors.

In August 1997, the veteran was afforded a VA examination in 
connection with his claim.  During this examination the 
veteran reported that his back was injured when he was 
performing in a European Rodeo in Berlin.  He indicated that 
he has had increasing symptoms and stated that this may have 
been due to continuous heavy lifting while with the 23rd 
Engineering Division in the Army.  The examiner, however, 
noted that the veteran's current back symptoms dated, not 
from service, but from a bad bout of back spasm that he had 
in November 1994.  At that time he had an MRI done and was 
told that his three lower discs had a narrowed nerve root 
passage.  An X-ray of the veteran's lumbosacral spine taken 
in connection with the examination was within normal limits.  
After examining the veteran, the examiner diagnosed 
lumbosacral strain without any neurological defects.  

In April 1998, the veteran was afforded another VA 
examination in connection with his claims.  He reported that 
while he was in the service he was involved in a great deal 
of heavy physical work.  He indicated that there were several 
incidents of back spasm or other episodes of back strain 
while in basic training, but he noted that these were not 
significantly disabling and did not persist.  The veteran 
also reported that in 1991 he participated in a European 
Rodeo while in Berlin.  He stated that he was literally run 
down by a horse that stepped on the small of his back.  He 
stated that he self-treated the pain from this incident with 
the help of fellow soldiers and a few alcoholic beverages.  
The veteran also reported that in November 1994 he was 
pushing a cart at his place of employment, which weighed 
approximately 2,000 pounds at the time, and sustained a 
twisting injury to his low back.  He experience acute onset 
of back pain.  After examination, the veteran was diagnosed 
with low back strain.  The examiner reasoned that the 
veteran's reported service injuries, including the Rodeo 
accident, may have contributed to his current degenerative 
disc disease.  The examiner went on to state, however, that 
"based on available medical information...it is more likely 
that current symptoms are related to events post dating his 
military history."

In December 1999, the veteran was again examined in 
connection with his claims.  He complained of pain in the 
small of his back and stated that he wore a brace with flares 
or if he knew he would need increased support for increased 
activity.  He stated flare-ups occurred at least once a week 
with a duration of two to three days.  Upon examination, the 
veteran's low back was tender to palpation.  Sensory testing 
showed mild decrease in the leftL4 and L5 dermatomes.  The 
veteran's gait was stiff but neurologically normal.  He was 
diagnosed with lower lumbosacral radiculopathy with mild 
weakness and sensory changes.  A July 2000 VA examination 
revealed essentially the same findings as contained in the 
December 1999 examination report.

Finally, the veteran was examined in January 2002 in 
connection with his claims.  The same examiner who conducted 
some of the previous VA examinations conducted this 
examination.  The examiner stated in the report that the 
veteran's claims file was extensively reviewed as part of the 
examination process.  After reviewing the veteran's medical 
history and examining the veteran, the examiner found that 
the veteran has evidence of spondylosis and degenerative 
joint disease of the cervical spine and minimal degenerative 
disc disease of the lumbar spine, and found that there were 
clinically objective indications of the claimed symptoms 
attributable to a known clinical diagnosis.  The examiner 
went on to note that "the etiology of the cervical and 
lumbar disease is at least as likely as not attributable to 
the veteran's industrial accident in November 1994.  It is 
not likely secondary to military service."  

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for the veteran's 
back condition.  While there is some indication that the 
veteran sustained an injury to his back in service, the VA 
examination reports clearly indicate that the veteran's 
current back condition is related to his post-service 
accident in November 1994 and not the reported in-service 
incidents. 

Service connection is therefore not warranted for a back 
disorder.  Although the Board does not doubt the veteran's 
sincerity in believing that his condition is a result of his 
in-service incidents, the Board notes that, as a layperson, 
the veteran is not by law competent to offer such a diagnosis 
or suggest a possible medical etiology for his condition; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the clear weight of the medical evidence is 
against a finding that the veteran's current back condition 
is related to service.  Rather, the evidence indicates that 
his current condition is the result of a November 1994 work-
related accident..  And, without medical evidence linking his 
condition with active duty service or a service-connected 
disability, there is no basis upon which to establish service 
connection.  Service connection for a back disability must 
therefore be denied.  






ORDER

1.  Service connection for sleep disturbance, claimed as due 
to an undiagnosed illness, is denied.

2.  Service connection for neurological symptoms, including 
as due to an undiagnosed illness, is denied.

3.  Service connection for a low back disability is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim  of entitlement to service 
connection for neuropsychological symptoms, to include  as 
due to an undiagnosed illness. must be remanded for further 
action.

Here, the Board notes that in a January 2002 VA examination, 
the veteran was diagnosed with depressive disorder, not 
otherwise specified, with mild social phobia.  And while the 
examiner stated that the veteran's psychiatric symptoms "are 
not felt to be related to his military career," no opinion 
was offered regarding a nexus between the veteran's diagnosed 
depressive disorder and service.  

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine if the veteran's 
depressive disorder is related to or had its onset during 
service or within one year of his discharge.  Pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), such an 
examination is necessary to adjudicate this claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examiner should offer an opinion as to the likelihood that 
the veteran's diagnosed depressive disorder is related to or 
had its onset during service. 

In addition, the Board notes that the veteran has received 
recent treatment at the Cincinnati, Ohio, VA Medical Center.  
In this regard, the Board notes that VA must obtain any 
outstanding VA and private medical records pertaining to the 
veteran's claim that have not been associated with the claims 
file.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  The RO should therefore update the 
veteran's claims file with any available records from this 
facility dated since November 2003.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for neuropsychological symptoms or 
conditions, including depressive 
disorder.  This should specifically 
include examinations and treatment 
records of the Cincinnati, Ohio, VA 
Medical Center, dated since November 
2003.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine whether it is at least as 
likely as not that the veteran exhibited 
the initial manifestations of his 
diagnosed depressive disorder in service 
or if the veteran's diagnosed depressive 
disorder can be otherwise said to have 
been caused by his active duty service.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  The RO should then readjudicate this 
matter.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


